Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 20, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  159527 & (91)(93)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159527
                                                                     COA: 339417
                                                                     Livingston CC: 16-023638-FC
  BRODERICK DAVID SAVAGE, a/k/a
  BRODERICK CHRISTOPHER SEAWRIGHT,
             Defendant-Appellant.
  _______________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2019
         a1113
                                                                                Clerk